                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:16CR241

        v.
                                                               MEMORANDUM
                                                                AND ORDER
SARKIS LABACHYAN,

                      Defendant.

       This matter is before the Court on defendant Sarkis Labachyan’s (“Labachyan”)
application to proceed in forma pauperis (“IFP”) on appeal (Filing No. 193). Although
Labachyan later retained private counsel to defend him at trial, the Court previously
determined Labachyan was financially unable to obtain adequate counsel (Filing No. 14).

       Under Federal Rule of Appellate Procedure 24(a)(3), a party “who was determined
to be financially unable to obtain an adequate defense in a criminal case, may proceed on
appeal in forma pauperis without further authorization” unless the Court certifies that the
appeal is not taken in good faith or finds the party is not otherwise entitled to proceed IFP.

       Upon review, the Court finds there is no indication that the appeal is not taken in
good faith or that Labachyan is not otherwise entitled to proceed IFP. As such, Labachyan
will be granted leave to proceed IFP on appeal pursuant to Rule 24(a)(3).

       IT IS SO ORDERED.

       Dated this 26th day of October 2018.
                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
